DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informality:
Line 4: “a center potion” appears it should read “a center portion”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A shell member for an accumulator, the accumulator comprising: a cover member; a shell member…; and an accumulator part accommodated in the shell member…”. This renders the claim indefinite as it is unclear if the claim is directed only to the shell member (e.g., wherein recitations of the accumulator, cover member, and accumulation part are provided merely to illustrate intended use of the shell member) or if the claim is intended instead to be directed to the entire accumulator, including each of the cover member, shell member, and accumulator part. 
Claim 5 recites “the accumulator comprising: a weld at a joint between the opening portion of the shell member and the cover member”, however, claim 1 already recites “the shell member having…an opening portion…welded to the cover member” (lines 3-4). It is unclear if the limitation of claim 5 is referring to the same feature established by the welding recited in claim 1 (i.e. if claim 5 merely further defining the welding relationship) or if claim 5 is requiring a separate, additional weld feature. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5 & 6 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohr (US 2002/0180260; cited in applicant’s IDS received 20 May 2021). 
Regarding claim 1, Mohr discloses (figs. 1 & 2) a shell member (12) for an accumulator (10), the accumulator comprising: 
a cover member (14); 
a shell member (12) having a cylindrical portion (26), an opening portion (generally indicated at 40) formed at one end of the cylindrical portion and welded to the cover member (via weld 42; para. 25, lines 4-6), and a closed portion (30) formed at another end of the cylindrical portion; and 
an accumulation part (as shown; e.g., 16 & 18) accommodated in the shell member, 
wherein the cylindrical portion includes a first wall portion (“1st Portion” in annotated partial fig. 2, below), and a second wall portion (“2nd Portion”, below) having the opening portion, and wherein the second wall portion is thicker than the first wall portion (as shown).

    PNG
    media_image1.png
    237
    394
    media_image1.png
    Greyscale







Regarding claim 2, the accumulator of Mohr reads on the additional limitation wherein the second wall portion (“2nd Portion”) is formed so as to protrude outward from the first wall portion (“1st Portion”; as shown).
claim 3, the accumulator of Mohr reads on the additional limitation wherein the cylindrical portion (26) includes a taper portion (“Taper”, in annotated partial fig. 2, above) disposed between the first wall portion (“1st Portion”) and the second wall portion (“2nd Portion”) and connecting an outer surface of the first wall portion to an outer surface of the second wall portion (as shown).

Regarding claim 5, Mohr reads on the additional limitation wherein the accumulator further comprises a weld (42) at a joint between the opening portion of the shell member and the cover member (as shown; para. 25, lines 4-6). 

Regarding claim 6, Mohr discloses or otherwise reads on a method of producing the accumulator according to claim 5, the method comprising: a welding step of welding (i.e., welding required to produce weld 42) the opening portion of the shell member and the cover member (para. 25). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mohr as applied to claim 1 above, and further in view of Shimbori et al. (US 2006/0037658; hereafter Shimbori) and Kobayashi et al. (JP H0569035 A; cited in applicant’s IDS received 18 Sept 2020, English translation via Espacenet provided by the applicant concurrently with the above IDS; hereafter Kobayashi).
claim 4, while Mohr discloses the accumulator having the shell member as described with respect to claim 1 above, Mohr is generally silent as to the material used for the shell member as well as the method of producing the shell member. 

Shimbori teaches (fig. 1) an accumulator (30) comprising a shell member (40) and a cover member (50) welded (at Q) to the shell member. Shimbori further suggests that the shell member is formed from metal (i.e. steel; see para. 24 & 25; abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the accumulator of Mohr by forming the shell member from metal (e.g. steel), in view of the teachings of Shimbori, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also MPEP § 2144.07. 


    PNG
    media_image2.png
    322
    193
    media_image2.png
    Greyscale
Kobayashi teaches (figs. 1 & 6A-D; figs. 6A - 6D provided below) a method for producing a shell member (47) comprising a molding step of press-molding (i.e. “drawing”; see fig. 1; para. 19 & 20 of the English translation provided on 9/18/2020) a disk (42) whose thickness is greater in a peripheral portion than in a center portion (48; see fig. 6B) into a cylindrical shape (fig. 6C & 6D). 








It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to produce the shell member of the accumulator of Mohr (as otherwise modified in view of Shimbori above to be formed from metal) via the method taught by Kobayashi comprising a molding step of press-molding (i.e. drawing) a disk (i.e., formed from metal, in view of Shimbori) whose thickness is greater in a peripheral portion than in a center portion into a cylindrical shape, as the use of a known technique (i.e. forming a cup-shaped / shell-type member by drawing a disk with a central recess into a cylindrical shape, as in Kobayashi) to improve a similar device (i.e., the shell member of the accumulator of Mohr) in the same way (e.g., requiring less drawing force and without causing excessive material bulging in the corners, etc. as suggested by Kobayashi; para. 21 & 23). 
As a result, the limitations of claim 4 are met or otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753